Citation Nr: 0949086	
Decision Date: 12/31/09    Archive Date: 01/13/10

DOCKET NO.  07-20 604A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Mare Island, 
California

THE ISSUE

Entitlement to payment or reimbursement for the cost of 
transfer to, and medical treatment provided at, NorthBay 
Medical Center from November 1, 2004, to November 5, 2004.

REPRESENTATION

Appellant represented by:  Barbara Skier, attorney


WITNESS AT HEARING ON APPEAL

Appellant and his son


ATTORNEY FOR THE BOARD

Amy M. Smith, Associate Counsel





INTRODUCTION

The Veteran's active service includes periods from January 
1965 to January 1968, and from December 1969 to March 1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Medical Center in Mare Island, 
California.

The Veteran presented testimony at a Travel Board hearing 
chaired by the undersigned Veterans Law Judge in October 
2009.  A transcript of the hearing is associated with the 
claims folder.

The appeal is REMANDED to the VA Medical Center in Mare 
Island, California.  VA will notify the appellant if further 
action is required.


REMAND

In this case, the Veteran apparently presented to an 
emergency room at Vaca Valley Hospital on October 31, 2004 
with chest pains.  The following day he was transported by 
ambulance to NorthBay Medical Center where he evidently 
remained until November 5, 2004.  While at NorthBay, he 
apparently underwent a cardiac catheterization, and an 
implantation of a pacemaker.  As the issue reflects, the 
Veteran seeks VA to pay for the medical expenses incurred for 
transportation to, and treatment he received at NorthBay 
Medical Center from November 1, 2004 to November 5, 2004.  

In the statement of the case, and citing 38 C.F.R. § 17.120, 
the agency of original jurisdiction identified the criteria 
that must be met for VA to pay these expenses, in pertinent 
part, as follows: (i) the care rendered was for a disability 
of a Veteran who has a total disability permanent in nature 
resulting from a service connected disability; (ii) the 
services were rendered in a medical emergency and delay would 
have been hazardous to the life or health of the veteran, and 
(iii) a VA facility was not feasibly available.  

The "REASON FOR DECISION" set out in the statement of the 
case for denying the benefit was as follows:

Claim was denied due to VA not notified or 
requested to transfer for cath.er. HP not received 
from Donna; VA not responsible for 2nd episode of 
care; VA was available, NSC care, not emergent.  

It is not clear how this cogently addresses the issue.  In 
any event, since it appears the Veteran is evaluated as 100 
percent disabled due to PTSD, it probably addresses the 
question of whether the care was provided in the context of a 
medical emergency and/or the availability of VA facilities at 
that time.  Nevertheless, there are no documents reflecting 
where anyone conducted an analysis of the medical records and 
provided an opinion that cited to specific evidence that 
would support a determination as to whether the Veteran's 
condition could be characterized as a medical emergency.  
Likewise, the record contains no documentation from which to 
judge whether a VA facility was feasibly available during the 
period in question.  These deficiencies should be corrected 
prior to a decision on appeal.  

Accordingly, this case is remanded for the following:  

1.	Obtain and associate with the claims 
file the records of the Veteran's care 
at NorthBay Medical Center for the 
period in question from which it may be 
judged whether the services he received 
there were rendered in a medical 
emergency and delay would have been 
hazardous to his life or health.  

2.	Obtain and associate with the claims 
file the records from which it may be 
determined if a VA facility was 
feasibly available for the period in 
question, including the geographic 
location of the nearest VA facility.  

3.	After completing the requested action, 
and any additional notification and/or 
development deemed warranted, the issue 
should be re-adjudicated.   If the 
benefit sought on appeal remains 
denied, issue a supplemental statement 
of the case, and allow an appropriate 
period of time for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


